Case 0:20-cv-61297-RKA Document 55 Entered on FLSD Docket 12/11/2020 Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            Case No. 0:20-cv-61297-RKA
  PAMELA TITUS,
  JOSEPH AMODIO,
  WILLIAM VILCINA,
  JACQUELINE FONTANEZ,
  PAUL JONES,
  BYRON HALL,
  and DAMIEN DAY,

         Plaintiffs,

  v.

  RESURGENT CAPITAL SERVICES L.P.,
  LVNV FUNDING, LLC, MERRICK BANK
  CORPORATION, PINNACLE CREDIT
  SERVICES, LLC, and PYOD, LLC,

        Defendants.
  _______________________________________/

                                                    STATUS REPORT

         Plaintiffs Pamela Titus, Joseph Amodio, William Vilcina, Jacqueline Fontanez, Paul Jones,

  Byron Hall, and Damien Day (collectively, the “Plaintiffs”) submit this Status Report and state:

         1.         On December 08, 2020, Plaintiffs and Defendants (collectively, the “Parties”)

  appeared before this Court to conduct status conference and, as per said status conference, the

  Parties were to confer regarding the matters discussed before this Court on December 08, 2020,

  and, thereafter, submit a status report regarding the outcome of said conferral no later than

  December 11, 2020. See D.E. 54 (PAPERLESS Minute Entry for proceedings held before Judge

  Roy K. Altman: Status Conference held on 12/8/2020).




                                                                                                                    PAGE | 1 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55 Entered on FLSD Docket 12/11/2020 Page 2 of 3




         2.         On December 10, 2020, at 2:00 pm, the Parties conferred telephonically and

  discussed possible ways to both resolve the discovery disputes had between the Parties, as well as

  foster or otherwise advance a resolution of this case.

         3.         At the conclusion of the conferral, based on possible solutions offered by Plaintiffs

  and Defendants agreement therewith, Plaintiffs believed, in good faith, that the Parties had reached

  an understanding with respect underlying discovery dispute, whereby in order to simplify this

  consolidated action and attempt to resolve any outstanding discovery disputes had by Plaintiff,

  Plaintiffs were to conduct the depositions that Plaintiffs have been attempting to schedule since

  August 27, 2020.

         4.         As the Parties discussed on December 10, 2020, said depositions would allow

  Plaintiffs to verify facts and assertions that Defendants claim to be gospel – all without any formal

  affirmation or verification – despite the obvious concerns of assuming truth, especially in light of

  the fact that the FDCPA claims advanced by Plaintiffs are alleged to be result of Defendants

  filing false documents in Plaintiffs’ respective bankruptcy proceeding, whereby Defendants

  had signed such documents under penalty of perjury.

         5.         Yet, now that it is time to report to this Court the collaborative breakthrough

  Plaintiffs believed the Parties secured as a result of the December 10th conferral, Defendants refuse

  to join Plaintiffs in the submission of this Status Report, and instead, have asked that Plaintiffs

  falsely report to this Court that the Parties have resolved all discovery disputes at the December

  10th conferral. Given the extreme disparity between what the Parties actually discussed and how

  Defendants would have a joint status report read, Plaintiffs submits this Status Report unilaterally.

         6.         Nevertheless, despite what can only be described as a communication issue in the

  most generous light, the depositions set forth in the attached composite exhibit, of which Plaintiffs


                                                                                                                    PAGE | 2 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55 Entered on FLSD Docket 12/11/2020 Page 3 of 3




  have been trying to schedule since August 27, 2020, will allow Plaintiffs to resolve most, if not

  all, factual disputes currently had by the Parties, or put differently, will allow this case to be

  resolved in the most expeditious, cost-effective, and otherwise proper way possible – an outcome

  which Defendants outright oppose for unspecified reasons.

          Dated: December 11, 2020
                                                                            Respectfully Submitted,

                                                                             /s/ Thomas J. Patti                              .
                                                                            JIBRAEL S. HINDI, ESQ.
                                                                            Florida Bar No.: 118259
                                                                            E-mail: jibrael@jibraellaw.com
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377
                                                                            E-mail: tom@jibraellaw.com
                                                                            The Law Offices of Jibrael S. Hindi
                                                                            110 SE 6th Street, Suite 1744
                                                                            Fort Lauderdale, Florida 33301
                                                                            Phone: 954-907-1136
                                                                            Fax:      855-529-9540

                                                                            COUNSEL FOR PLAINTIFF


                                          CERTIFICATE OF SERVICE


          The undersigned hereby certifies that on December 11, 2020, the foregoing was

  electronically filed with the Clerk of the Court using the CM/ECF system which will send a

  notice of electronic filing to all counsel of record.

                                                                              /s/ Thomas J. Patti
                                                                            .
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377




                                                                                                                   PAGE | 3 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
